DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
Claims 1-20 are currently pending in U.S. Patent Application No. 16/841,813 and an Office action on the merits follows.

Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in Tel et al. (US 2019/0196334) and combination(s) of cited prior art based thereon, have been considered and determined persuasive in view of accompanying claim amendments.  Examiner accepts Applicant’s assertion/argument that the claim(s) teach/require “concurrent determinations of target locations” in view of the foregoing amendments and an interpretation wherein the configuring of the field-of-view at the second target location at least involves a ‘determination’ of that second modeled target location or a second target disposed on the specimen.  The claim is similarly understood to require those concurrently performed ‘determining’ and ‘updating’ steps to occur concurrently with that configuring of the second field-of-view, for either instance that said FOV concerns a second modeled target location or a second target disposed on the specimen.  Accordingly those concurrently determined target locations comprise that second modeled/disposed target location and that first actual target location.  Applicant’s remarks directed to [0066] of Tel are the least persuasive as [0066] is explicit in disclosing both subsequently worked substrates in addition to subsequent exposure(s) of a same/single substrate – and failure to demonstrate any explicit requirement for concurrent operations/determinations does not necessarily evidence or prove such a concurrent determination is not at the minimum suggested.  However, upon closer inspection of the reference in question as a whole and [0066-0067] in particular, that error detection/determination disclosed therein is generic and not explicitly disclosed as pertaining to an error determination resultant from an image-based determination of that first actual target location using the first image as claimed.  Similarly, upon closer review Examiner more accurately understands Figures 7I-7L as not limited to a single substrate (785 disclosed as a plurality of substrates in at least one embodiment [0099]).  Additionally, those error determinations e.g. CD error determinations as disclosed in [0118] and [0123] based on measurements made by metrology apparatus 650, appear unlikely to involve a concurrent determination of that second field-of-view as claimed in view of [0067] wherein those semi-latent and developed resist images are those relied upon in the acquisition of image-based measurements generally made by 650.  Jeong (US 2015/0043803) similarly fails to teach/suggest updating an online model with information determined concurrent with configuring a field-of-view of a second target location as claimed.  Corresponding rejections to the claims are withdrawn accordingly.  


Allowable Subject Matter and Reasons for Allowance
Claims 1-20 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth in view of references of record.  Reconsideration and updated search have failed to provide references lending towards any obvious combination teaching/suggesting the claimed invention as a whole.  Specifically references of record fail to teach/suggest:
grabbing a first image of the field-of-view using the detector; and
configuring the field-of-view at a second modeled target location of a second target disposed on the specimen, wherein the second modeled target location is determined by summing a second design target location and the navigational error provided by the online model; and
concurrent with configuring the field-of-view at the second modeled target location, using a processor:
determining a position of a first actual target location using the first image, wherein determining the position of the first actual target location at least partially overlaps with configuring the field of view at the second modeled target location; and
updating the online model with a difference between the first design target location and the first actual target location, wherein updating the online model with the difference between the first design target location and the first actual target location at least partially overlaps with configuring the field of view at the second modeled target location;

Applicant’s invention as claimed enables an improved/more accurate model for navigational error/differences/drift accounting for e.g. changes in temperature over the course of fabrication and additional sources of navigational error such as warpage.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669